                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   DION X. ADAMS,                                          CASE NO. C18-0892-JCC
10                             Plaintiff,                    ORDER
11          v.

12   NANCY A. BERRYHILL, Deputy
     Commissioner of Social Security for
13   Operations,
14                             Defendant.
15

16          This matter comes before the Court on Plaintiff’s objections (Dkt. No. 14) to U.S.

17   Magistrate Judge Theresa L. Fricke’s report and recommendation (“R&R”) (Dkt. No. 13).

18   Having thoroughly considered the parties’ briefing and the relevant record, the Court finds oral

19   argument unnecessary and hereby OVERRULES Plaintiff’s objections, ADOPTS Judge Fricke’s

20   R&R, and AFFIRMS Defendant’s decision to deny benefits for the reasons explained herein.

21   I.     BACKGROUND

22          On March 11, 2014, Plaintiff applied for Supplemental Security Income (“SSI”) for

23   impairments he claimed to experience as of December 1, 2008. (Dkt. No. 8-2 at 16.)

24   Administrative Law Judge (“ALJ”) Kimberly Boyce acknowledged that Plaintiff “has the

25   following severe impairments: degenerative disc disease; degenerative joint disease; loss of

26   visual acuity; depressive disorder; anxiety disorder; [and] trauma and stressor related


     ORDER
     C18-0892-JCC
     PAGE - 1
 1   disorders/post-traumatic stress disorder.” (Id. at 19.) The ALJ applied the five-step evaluation

 2   process outlined in 20 C.F.R § 416.920(a) to determine whether Plaintiff is disabled. (See id. at

 3   17–18.) The ALJ determined that Plaintiff’s impairments did not reach the severity level required

 4   for disability. (Id. at 20.) The ALJ further found that Plaintiff has a residual functional capacity

 5   to perform “light work” and that Plaintiff could perform a number of “jobs that exist in

 6   significant numbers in the national economy.” (Id. at 22, 28.) Based on these findings, the ALJ

 7   determined that Plaintiff is not disabled, rendering him ineligible for SSI benefits. (See id. at 29.)

 8          Plaintiff sought judicial review of the ALJ’s decision. (Dkt. No. 13 at 1.) Judge Fricke’s
 9   R&R agrees with the ALJ’s decision, and recommends affirming Defendant’s decision to deny
10   benefits. (Id. at 10.) Plaintiff has filed objections to Judge Fricke’s R&R. (Dkt. No. 14.)
11   II.    DISCUSSION

12          A.      Standard of Review

13          The Court reviews objections to a magistrate judge’s report and recommendation de

14   novo. See 28 U.S.C. § 636(b)(1) (2018). The Court “may accept, reject, or modify, in whole or in

15   part, the findings or recommendations made by the magistrate judge.” Id.

16          B.      Conflicting Evidence and Credibility of Medical Opinion

17          Plaintiff objects to the R&R primarily because it affirms the ALJ’s decision to give

18   “significant weight” to state agency physicians’ opinions, while giving “very little weight” to the

19   opinion of Dr. Jenny Abrams, Plaintiff’s treating physician. (See Dkt. No. 14; see also Dkt. No.

20   8-2 at 25–27.) The state agency physicians “describe a more benign view of [P]laintiff’s

21   limitations” than does Dr. Abrams. (Dkt. No. 13 at 5.) The ALJ found that Dr. Abrams’ opinion

22   “conflicts with the record throughout the period at issue which consistently shows normal

23   functionality.” (Dkt. No. 8-2 at 26.) Plaintiff claims that the R&R “failed to show that the ALJ

24   gave specific, legitimate reasons” for determining the relative credibility of the medical opinions

25   by failing to cite to the record and by incorrectly interpreting some of the medical evidence. (See

26   Dkt. No. 14 at 7.)


     ORDER
     C18-0892-JCC
     PAGE - 2
 1          Judge Fricke cited to the record to demonstrate the conflict between Dr. Abrams’ opinion

 2   and the medical evidence. (See Dkt. No. 13 at 6–9.) Judge Fricke recognized that when evidence

 3   elicits more than one rational interpretation, the Court should uphold the ALJ’s interpretation.

 4   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). When there are conflicts in medical testimony,

 5   the ALJ is tasked with deciding the relative credibility. Reddick v. Chater, 157 F.3d 715, 722

 6   (9th Cir. 1998). If a medical opinion is “inadequately supported by clinical findings” the ALJ

 7   need not accept that opinion. Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001). The

 8   ALJ properly weighed the evidence before her and cited the record in support of her conclusion.
 9   (Dkt. No. 8-2 at 18–28.) Thus, Judge Fricke correctly approved the ALJ’s interpretation of the
10   medical evidence and decision to assign greater credibility to state agency physicians’ opinions
11   over Dr. Abrams’.
12   III.   CONCLUSION

13          For the foregoing reasons, the Court OVERRULES Plaintiff’s objections (Dkt. No. 14)

14   and ADOPTS Judge Fricke’s report and recommendation. (Dkt. No. 13.) Defendant’s decision to

15   deny Plaintiff SSI benefits is AFFIRMED. The Clerk is DIRECTED to send copies of this order

16   to Plaintiff and to Judge Fricke.

17          DATED this 20th day of June 2019.




                                                          A
18

19

20
                                                          John C. Coughenour
21                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     ORDER
     C18-0892-JCC
     PAGE - 3
